Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dev Research LTD (FR 2,156,591, hereafter “Dev”) is considered the closest prior art.
Dev discloses a vehicle for delivering inflammable fluid, comprising a tractor unit and a tank mounted on a support towed by the tractor unit, the vehicle comprising a fluid circuit connected to the tank for filling and/or draining fluid, the fluid circuit comprising a set of pneumatic valves, the vehicle further comprising an electrical circuit comprising at least one electrical component of the support towed by the tractor unit, the vehicle comprising an electricity source detachably connected to the electrical circuit via at least one port for connecting to a connection interface, wherein: the connection interface comprises a movable cover that can move between a first position blocking access to the connection port(s) to prevent the electrical connection between the electricity source and the electrical circuit and a second position not blocking access to the connection port(s) to enable the electrical connection between the electricity source and the electrical circuit; the vehicle further comprises a switch connected to the fluid circuit and switchable between a first state enabling the operation of the set of pneumatic valves to allow filling or draining, and a second state preventing the operation of the set of pneumatic valves to prevent filling or draining.
Dev fails to anticipate or render obvious the combination of when the movable cover is in the first position thereof, the movable cover switches the switch or allows the switch to be switched to the first state thereof; when the movable cover is in the second position thereof, the switch is automatically switched to the second state thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753